Case 1:19-cv-00427-CBA-RML Document 19 Filed 07/10/20 Page 1 of 3 PageID #: 351




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 U.S. BANK NATIONAL ASSOCIATION,
 Not in its individual capacity but solely AS
 TRUSTEE FOR THE RMAC TRUST,
 SERIES 2016-CTT

                           Plaintiff,

                                                               NOT FOR PUBLICATION
         -against-
                                                               ORDER
                                                               19-CV-00427 (CBA) (RML)
 LAURENCE CHRISTIAN, individually and as
 surviving joint tenant with rights of
 survivorship of Thomas Christian, NEW
 YORK CITY PARKING VIOLATIONS
 BUREAU; NEW YORK CITY
 ENVIRONMENTAL CONTROL BOARD

                            Defendants.
 ------------------------------------------------------x
 AMON, United States District Judge:

         On January 22, 2019, Plaintiff U.S. Bank National Association, not in its individual

 capacity but solely as Trustee of RMAC Trust, Series 2016-CTT, commenced this action against

 Laurence Christian, individually and as surviving joint tenant with rights of survivorship of

 Thomas Christian, (“Christian”) to foreclose a mortgage (the “Mortgage”) assigned to Plaintiff

 and encumbering 100-12 222nd Street, Queens Village, NY 11429 (the “Property”). (See generally

 ECF Docket Entry (“D.E.”) # 1.) Plaintiff seeks the principal balance due and owing on the note

 and Mortgage, as well as taxes, assessments, water charges, insurance premiums, and other charges

 Plaintiff paid “to protect the value of the Property and its rights in the Property,” plus interest. (Id.

 ¶¶ 20–21.) Plaintiff seeks to reform the property description in the mortgage in order to correct an

 error in the legal description, which states the incorrect course directions. (Id. ¶¶ 25–27.) Plaintiff

 also named as Defendants the New York City Environmental Control Board (the “ECB”) and the

                                                           1
Case 1:19-cv-00427-CBA-RML Document 19 Filed 07/10/20 Page 2 of 3 PageID #: 352




 New York City Parking Violations Bureau (the “PVB”), (collectively, the “NYC Defendants”),

 because both allegedly hold liens on the Property that are subject to and subordinate to Plaintiff’s

 Mortgage. (Id. ¶¶ 6–7.)

         On June 7, 2019, the Clerk of Court noted the defaults of all Defendants. (D.E. # 11.) On

 September 9, 2019, U.S. Bank National Association moved for a default judgment of foreclosure

 and sale. (D.E. # 13.) This Court referred Plaintiff’s motion for default judgment to the Honorable

 Robert M. Levy, United States Magistrate Judge, for report and recommendation (“R&R”). (D.E.

 dated January 9, 2020.) Magistrate Judge Levy submitted an R&R recommending that this Court

 grant U.S. Bank National Association’s motion for default judgment. (D.E. # 17.)

         No party has objected to the R&R, and the time for doing so has passed.1 When deciding

 whether to adopt a report and recommendation, a district court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

 § 636(b)(1). To accept those portions of the R&R to which no timely objection has been made, “a

 district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

 v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks

 and citation omitted). The Court has reviewed the record and, finding no clear error, adopts the

 well-reasoned R&R.

         U.S. Bank National Association’s motion for default judgment is granted, and U.S. Bank

 National is awarded: (1) $170,154.74 for the unpaid principal balance due under the Note; (2)

 $63,556.99 in unpaid interest from January 1, 2013 to June 30, 2019; (3) $36,780.07 for

 disbursements for taxes, insurance, inspections, and preservation; (4) pre-acceleration late charges


 1
   Although Magistrate Judge Levy submitted the R&R on February 25, 2019, Plaintiff did not file proof of service
 stating that the defaulting Defendants were served with a copy of the R&R until April 7, 2020. (D.E. # 18.) Despite
 Plaintiff’s untimely service, the fourteen days for objections to the R&R have expired. See 28 U.S.C. § 636(b)(1)(C).
                                                          2
Case 1:19-cv-00427-CBA-RML Document 19 Filed 07/10/20 Page 3 of 3 PageID #: 353




 of $457.60; (5) per diem pre-judgment interest in the amount of $26.82 per day from July 1, 2019

 until judgment is entered; (6) post-judgment interest pursuant to 28 U.S.C. § 1961(a); and (7)

 $1,195.94 in costs. The Court further enters a judgment of foreclosure and sale and will appoint a

 referee to effectuate the sale, upon Plaintiff’s submission of three candidates, accompanied by a

 brief description of their qualifications. The Court also orders that the legal description of the

 Property be reformed in the recorded Mortgage, and that the Assignment of Mortgage recorded on

 August 17, 2011 be corrected, as described in the R&R. Lastly, Plaintiff’s motion for default

 judgment is denied without prejudice as to the NYC Defendants.

        SO ORDERED.


 Dated: July 10, 2020
        Brooklyn, New York                           _/s/ Carol Bagley Amon________________
                                                     Carol Bagley Amon
                                                     United States District Judge




                                                 3
